Citation Nr: 0002246	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-04 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hemoptysis.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for arteriosclerotic 
heart disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1945 
to November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, denied the above 
claims.

In September 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").

In this case, the evidence of record includes the appellant's 
testimony in September 1999 that he is entitled to service 
connection for an acquired psychiatric disorder.  This 
statement clearly raised a claim for service connection.  
This claim is not currently before the Board since it has not 
been adjudicated by the RO, and it is not otherwise 
intertwined with the claims on appeal.  See Parker v. Brown, 
7 Vet. App. 116 (1994) (a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto).  Therefore, 
this issue is referred to the RO for appropriate action, and 
the Board notes that this claim has previously been denied by 
the RO.


FINDINGS OF FACT

1.  There is no medical evidence showing that the appellant 
currently has hemoptysis or bronchitis.  He does currently 
have arteriosclerotic heart disease.  

2.  The appellant's service medical records showed no 
complaints of or treatment for hemoptysis or a heart 
disorder.  He was treated for acute bronchitis during 
service.

3.  There is no medical evidence showing that the appellant 
incurred cardiovascular disease, including arteriosclerotic 
heart disease, during service or within the year after his 
separation from service.

4.  There is no medical evidence of a nexus, or link, between 
the claimed hemoptysis, bronchitis, and arteriosclerotic 
heart disease and any disease or injury during service.


CONCLUSION OF LAW

The claims for service connection for hemoptysis, bronchitis, 
and arteriosclerotic heart disease are not well grounded, and 
there is no statutory duty to assist the appellant in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.  Section 3.303(b) 
provides an alternative method of demonstrating entitlement 
to service connection.  Rose v. West, 11 Vet. App. 169, 171-
172 (citing Savage, 10 Vet. App. at 495-6 (section 3.303(b) 
is a provision that a veteran "may utilize" because it 
provides "a substitute way" of proving service 
connection)).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for 
cardiovascular disease, including arteriosclerotic heart 
disease, may be established based on a legal "presumption" 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307 and 3.309 (1999).  

The Board has reviewed all the evidence of record, which 
consists of service medical records and records from the 
Surgeon General's Office; medical certificates from James 
Elkins, M.D., and C. Denton Johnson, M.D., dated in February 
1969; reports of VA physical examinations conducted in 1969 
and 1998; a report of physical examination conducted by Dr. 
Johnson in August 1973; a letter from Thomas Foster, M.D., 
dated in August 1973; and VA outpatient and hospitalization 
records dated from 1986 to 1997.  

The appellant is not entitled to presumptive service 
connection for any cardiovascular disease.  Although the 
appellant contends that this condition was manifested during 
service, the medical evidence does not support that 
contention.  The service medical records showed no complaints 
of, treatment for, or diagnosis of any heart condition.  The 
medical evidence first shows a diagnosis of heart disease in 
1973, approximately 27 years after the appellant's separation 
from active service.

The appellant has consistently been treated for 
arteriosclerotic heart disease since 1973, and he continues 
to have this disorder.  However, there is no medical evidence 
showing that the appellant currently has hemoptysis or 
bronchitis.  At the time he filed these claims in 1997, he 
submitted VA records from hospitalization in October 1992 
for, among other things, hemoptysis and bronchitis.  Those 
records indicated that the hemoptysis resolved during 
hospitalization.  None of the medical evidence from 1992 to 
1998 shows treatment for hemoptysis or bronchitis.  Even if 
the Board accepts the 1992 VA records as sufficient to 
establish a current disability, these claims are still not 
well grounded.

The appellant's service medical records showed 
hospitalization for acute bronchitis in January 1945.  This 
condition was clearly acute and transitory, in that the 
appellant did not receive continued treatment for bronchitis 
during his remaining military service, and his separation 
examination in 1946 indicated that his lungs and chest x-ray 
were normal.  Moreover, the first post-service treatment for 
bronchitis was in 1992.  The appellant testified that after 
being treated for bronchitis during service, he continued to 
experience "breathing problems."  His testimony was 
unclear, but at sometime thereafter, he began spitting up 
blood (hemoptysis).  He did not have any problems with his 
heart during service, but he feels his current heart 
condition is somehow related to his period of military 
service.

Even if there were sufficient evidence of incurrence of a 
disease or injury during service, the appellant has not 
satisfied the third element of a well-grounded claim for 
service connection.  There is no medical evidence of a nexus, 
or link, between any inservice disease or injury and the 
claimed hemoptysis, bronchitis, and/or arteriosclerotic heart 
disease.  The first treatment for heart disease was in 1973, 
and the first treatment for bronchitis and hemoptysis was in 
1992.  There is no evidence showing that the appellant had 
any heart symptomatology prior to 1973 or any symptomatology 
indicative of hemoptysis or bronchitis prior to 1992.  At no 
time has a medical professional indicated that the claimed 
hemoptysis, bronchitis, and/or arteriosclerotic heart disease 
are in any manner related to the appellant's military service 
or that any of these conditions began during service.  

The appellant has not stated that he has had continuity of 
symptomatology since service with respect to any of these 
conditions.  However, any contentions as to continuity of 
symptomatology, standing alone, would not be plausible in 
light of the absence of continuous symptomatology in the 
medical evidence of record that dates from 1969 until 1998.  
See McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  
Moreover, there is no competent medical opinion of record 
associating the claimed hemoptysis, bronchitis, and/or 
arteriosclerotic heart disease with any prior symptoms the 
appellant may have experienced.  Cf. Savage, 10 Vet. App. at 
497. 

The only evidence linking the claimed conditions to the 
appellant's military service consists of his current 
statements.  Even accepting his statements as true, he cannot 
meet his initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  He does not have the medical 
expertise to render a probative opinion as to medical 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board concludes that these claims are not well 
grounded.

Until the appellant establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him a medical examination at VA 
expense.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.326(a) (1999) (VA examination will be authorized where 
there is a well-grounded claim for compensation); see Morton 
v. West, 12 Vet. App. 477 (1999) (VA cannot assist a claimant 
in developing a claim that is not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground any of these 
claims.  The appellant has not alleged that he is currently 
receiving treatment for the claimed hemoptysis or bronchitis, 
nor has he alleged that any medical records exist that would 
contain medical opinions associating any of the claimed 
conditions with his period of service.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that his claims for service 
connection for hemoptysis, bronchitis, and arteriosclerotic 
heart disease are plausible, the claims must be denied as not 
well grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to 
assist further in the development of these claims, because 
such additional development would be futile.  See Murphy, 1 
Vet. App. 78.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hemoptysis, bronchitis, 
and arteriosclerotic heart disease is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

